In re Coleman, Anthony; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “D”, No. 267-505; Criminal District Court, Div. “G”, No. 282-037.
Granted. The district court Section “D” is ordered to provide relator with a copy of the November 27, 1978 transcript of his Boykin examination in No. 267-505. The district court Section “G” is ordered to provide relator with a copy of the May 28, 1981, transcript of his Boykin examination in No. 282-037.